t c memo united_states tax_court tan dang and ke t chaw dang petitioners v commissioner of internal revenue respondent docket no filed date joyce rebhun for petitioner michael w berwind for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for the issues for decision are whether petitioners correctly reported gross_receipts from their grocery store business for and we hold that they did whether petitioners are liable for the accuracy-related_penalty for negligence for and we hold that they are not section references are to the internal_revenue_code in effect for the years in issue references to petitioner are to tan dang findings_of_fact some of the facts are stipulated and are so found a petitioners petitioners are husband and wife who resided in california when they filed the petition b manwah supermarket during the years in issue petitioners owned and operated a big_number square-foot grocery store in downtown los angeles california known as l a manwah supermarket manwah manwah was a sole_proprietorship in and a partnership in and petitioners sold meat poultry fruits vegetables canned goods and dry goods at manwah canned and dry goods were about percent of manwah’s sales and meat poultry and produce were about percent typically the work at manwah was performed by - - employees and members of petitioners’ family manwah employees used cash registers which had an internal tape system that recorded each sale manwah was located in an economically depressed area in los angeles about half of the purchases at manwah were made with food stamps manwah suffered losses from shoplifting petitioners closed manwah in date or in six of the grocery stores in the area where manwah was located had closed by the time of trial cc petitioners’ returns petitioners used a bookkeeping business known as asian services to prepare their personal and partnership tax returns for and petitioners gave asian services daily cash register tapes and other records of receipts and expenses for manwah asian services recorded total daily sales and other information and then returned the records including the tapes to petitioners petitioners stored the records at manwah petitioners threw out some of manwah’s records for the years in issue when they cleaned up the storage area after a visit by the health department petitioners timely filed form sec_1040 individual_income_tax_return for and and forms u s partnership return of income for and petitioners reported costs - - of goods sold and gross_receipts for manwah as follows cost of gross year goods sold receipts dollar_figure dollar_figure big_number big_number big_number big_number d audit richard ng respondent’s revenue_agent audited petitioners’ and returns he went to manwah and asian services to examine manwah’s records petitioners gave ng daily summaries or tapes of manwah’s sales for days for months for months for and all of ng used three indirect methods to estimate manwah’s gross_receipts for and because petitioners did not have complete daily records of sales for those years first ng used a percentage markup method he applied the following formula to estimate manwah’s gross_receipts gross_receipts cost_of_goods_sold - profit percentage ng calculated manwah’s gross_receipts as follows he used average gross_profit percentages contained in dun bradstreet data for u s grocery stores with annual gross_receipts of up to dollar_figure million those percentages were for for and for he used the costs of goods sold that petitioners reported on their returns for the years in issue using this method ng - - estimated manwah’s gross_receipts to be dollar_figure for dollar_figure for and dollar_figure for second ng estimated manwah’s gross_receipts by annualizing the amounts shown on the daily records that petitioners gave him the record does not include the results of that analysis third petitioners gave all of manwah’s records for to ng ng used them to estimate the markups of specific products sold in manwah the record does not indicate which products he analyzed ng concluded that the average markup for those unspecified products wa sec_25 to percent respondent determined that petitioners understated manwah’s gross_receipts on their returns solely by applying the dun bradstreet gross_profit_percentage data to manwah’s reported costs of goods sold respondent did not use ng’s estimate of manwah’s annualized daily receipts or markup of specific products for to determine petitioners’ unreported income opinion a whether petitioners underreported gross_receipts petitioners contend that they had gross_receipts from manwah of dollar_figure for dollar_figure for and dollar_figure for as they reported on their returns respondent contends that petitioners had gross_receipts of dollar_figure for dollar_figure for and dollar_figure for -- - and contends that respondent’s determination based solely on ng’s application of average gross_profit percentages from dun bradstreet to manwah’s costs of goods sold was reasonable we disagree the dun bradstreet data did not provide a reliable basis to estimate manwah’s gross_profit percentages for the years in issue because manwah was clearly below average manwah was a failing business in an economically depressed neighborhood respondent contends that petitioner’s testimony regarding manwah’s difficulties was self-serving and not credible we disagree we decide whether a witness is credible based on objective facts the reasonableness of the testimony and the demeanor and consistency of statements made by the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg and remanding on another ground 99_tc_370 and tcmemo_1992_616 322_f2d_530 8th cir affg in part and remanding in part on another ground tcmemo_1961_237 - petitioner's testimony was credible and consistent both on direct and cross-examination petitioner credibly testified about the manner in which petitioners kept and provided records to their return preparers ng respondent’s sole witness did not contradict petitioner’s testimony that manwah was economically below average we conclude that application of the dun bradstreet data to manwah was inappropriate ng testified that he analyzed markups for selected items sold by manwah in and concluded that the average markup wa sec_25 to percent however ng did not indicate which items he analyzed or how he selected them petitioner testified that markup percentages varied by product for example he testified that the markup for dry goods was greater than that for produce ng’s testimony was too general to establish that manwah’s markups were incorrect respondent contends that ng’s annualized gross_receipts estimates for manwah show that petitioners’ gross_receipts for the years in issue are incorrect we disagree ng’s estimates are not in the record citing 6_tc_1158 affd 162_f2d_513 10th cir respondent contends that we should infer from petitioners’ failure to call any employee of asian services as a witness that the employee’s --- - testimony would have been unfavorable to petitioners we disagree if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 862_f2d_1282 7th cir 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 grossman v commissioner tcmemo_1996_452 affd 182_f3d_275 4th cir gaw v commissioner tcmemo_1995_531 we have no reason to believe that a witness from asian services was not equally available to both parties thus we do not apply the adverse inference rule we conclude that petitioners had gross_receipts from their grocery store business of dollar_figure for dollar_figure for and dollar_figure for and that they did not underreport their income for those years b whether petitioners are liable for the accuracy--related penalty for negligence in view of our conclusion above we conclude that petitioners are not liable for the accuracy-related_penalty for negligence for any of the years in issue to reflect the foregoing decision will be entered for petitioners
